Citation Nr: 1624023	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-31 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for disability manifested by fatigue, joint pain and myalgia, to include as due to undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 17, 1988 to May 16, 1992 and from May 17, 1992 to July 18, 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 decision of the Waco, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).

The Board notes that the character of the Veteran's first period of service was honorable.  However, as determined by the RO in an unappealed July 2005 administrative decision, the character of his second period of service is considered dishonorable, and thus a bar to service connected compensation stemming from this latter period of service.  38 C.F.R. § 3.12.  

Nonetheless, the Veteran's instant claim is based entirely on his service in Southwest Asia, which occurred during his first period of service.  Consequently, it represents a valid claim for service-connected compensation, which the Board will proceed to decide on the merits.    

The Board also notes that a Board hearing was held in relation to this appeal with the undersigned Veteran's Law Judge (VLJ) in July 2015.  Regrettably, a written transcript of the proceeding could not be produced due to audio malfunction, which occurred while the Veteran was presenting his hearing testimony.  Consequently, in a February 2016 letter, the Board offered the Veteran to testify at another hearing, notifying him that if a response was not received within 30 days, the Board would assume that he did not desire another hearing.  As no response has been received, the Board assumes the Veteran does not desire another hearing and will proceed to issue a decision in this case.

The Board apologies for the delays in the adjudication of this case.   



FINDING OF FACT

The most probative evidence of record shows that the Veteran's painful joints, myalgias and fatigue are due to various diagnosed disabilities, including cervical spine, lumbar spine, knee, wrist and psychiatric disabilities, and diabetes with neuropathy.



CONCLUSION OF LAW

The criteria for service connection for service connection for disability manifested by fatigue, joint pain and myalgia, to include as due to undiagnosed illness, are not met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

As to undiagnosed illness claims, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic
disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War. For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317,  there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An "undiagnosed illness" is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.   Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); See also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has essentially asserted that due to his service in Southwest Asia, he has a chronic disability manifested by fatigue, joint pain and myalgia.  His service treatment records do not show any findings of chronic fatigue or chronic generalized joint pain or myalgia.  The Veteran was noted to have some knee problems during his second period of service, which were attributed to degenerative joint disease.  

At his June 1994 separation, examination, the Veteran's body systems, including the musculoskeletal system, were found to be normal.  

The Board notes that service connection for bilateral knee disability (along with service connection for low back disability) was previously denied by an unappealed November 2008 rating decision and an appeal pertaining to these disabilities is not currently before the Board.  
  
In his March 2006 claim, the Veteran noted that on about December 1, 1990, he deployed to Saudi Arabia for Desert Shield/Desert Storm.  He indicated that he was part of a Nuclear, Biological and Chemical (NBC) inspections team and that he was also involved with refueling and reloading of tanks.  Additionally, he reported that at one time, his unit came under attack from Soviet made tanks.  On a later mission, his unit went into Kuwait where it was exposed to a thick black cloud from the oil well fires.  Their camp was also near demolition teams that were receiving and then exploding ammunition surrendered by the Republican Guard.  

The Veteran indicated that after his Southwest Asia tour ended, he started to get very depressed and fatigued, and his body ached everywhere.  He noted that he re-enlisted in February 1992 and his condition worsened thereafter, as he became very depressed and fatigued with terrible pain in his joints.

At a November 2006 VA examination, the Veteran complained of chronic fatigue and body aches ever since returning from the Gulf War.  He indicated that he did not have any energy and had a lack of motivation to do anything.  

It was noted that the veteran had previously been in alcohol rehabilitation and also had a history of marijuana and cocaine use.  

Additionally, he gave a history of occasional palpitations and panic attacks where he experienced profuse sweating and would get very anxious.  After an essentially normal physical examination, the examiner concluded that the Veteran currently had no medical problems except for fatigue and myalgia, which could as likely as not be related to Gulf War syndrome.  The examiner also noted that the Veteran did not require any medications and that he was currently stable.    

At a December 2006 VA psychological evaluation, the Veteran reported that after his return from the Gulf War, he began having symptoms of PTSD.  He indicated that he was unable to sleep and that he was experiencing nightmares about Iraq on a daily basis.  He reported that he was emotional, anxious and depressed, as well as fatigued all day long.  The evaluating psychiatrist diagnosed the Veteran with impulse control disorder and polysubstance dependency.  

At a separate December 2006 VA orthopedic examination, the Veteran reported that he would awake with back pain and that it would increase during the day as he increased his activities.  The pain also radiated down to his knees.  The diagnostic impression was chronic lumbosacral sprain.   The Veteran reported steady knee and wrist pain and the examiner diagnosed him with chronic strain of the right and left wrists.   

An October 2007 MRI of the lumbar spine showed degenerative disc disease with moderate L5-S1 neural foramen stenosis.  An October 2007 MRI of the left knee showed a moderate to large joint effusion and a focal patellar cartilage defect that could have been indicative of chondromalacia or chondral fracture.   

At a November 2008 VA mental health visit, the Veteran reported that he had been having insomnia since returning from Southwest Asia.  

In late October 2009, the Veteran began experiencing severe neck pain with subsequent weakness and numbness in the hands.  He was eventually hospitalized in November 2009 after it was discovered that he had a cervical epidural abscess with spinal canal stenosis.  He was also noted to have diabetes.  He underwent a cervical laminectomy and diskectomy with drainage of the abscess.  

At an April 2011 VA examination, the Veteran was noted to have cervical spondylosis with myelopathy, weakness in the upper and lower limbs bilaterally and cervical discitis/epidural abscess.  He was also noted to have severe diabetes.  

At an April 2011 VA spine examination, the Veteran was noted to have both cervical and thoracolumbar spine disabilities, along with insulin requiring diabetes, hepatitis C, STD problems, PTSD and mood disorder.   He was also noted to have mild neuropathy of the left upper extremity that radiated to the left forearm and left thumb but paralysis of the cervical spine to the upper and lower extremities was not found.  Notably, neurological examination of the lower extremities was entirely normal.  

In an October 2012 rating decision, the RO granted service connection for PTSD and assigned a 50% rating effective April 28, 2005.  In a March 2015 decision, the RO granted an increased 70 percent rating effective February 26, 2015.  

In a May 2015 rating decision, the RO granted a 100 percent rating for PTSD effective April 13, 2015 and also granted a total disability rating based on individual unemployability due to service-connected disability (TDIU) effective from February 26, 2015 to April 13, 2015.    

A March 2013 VA medical progress note indicates that the Veteran had multiple medical problems, including diabetes mellitus and neuropathy of the lower extremities with impaired sensation; hypertension, hyperlipidemia, hepatitis and significant arthritis in his lower extremities, especially his knees.  He also had bony changes in his cervical spine, which had resulted in myelopathy with residual weakness in the limbs, which limited his mobility to some extent.  Moreover, he had experienced the severe infection/illness (i.e. the cervical abscess) that had required cervical spine and emergency surgery with residual symptoms as well.  

At a June 2013 VA psychiatric examination, the Veteran was noted to have fibromyalgia, diabetes, hypertension, GERD and rheumatoid arthritis.  It was noted that his psychiatric symptoms included chronic sleep impairment.  Similarly, at a November 2013 VA examination, the Veteran was also noted to have chronic sleep impairment, along with difficulty falling and/or staying asleep and at a May 2015 VA psychological evaluation done on behalf of VA, he was noted to have chronic sleep disturbance.    

The record shows that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, service connection may potentially be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  However, the Veteran is not shown to have a separate, chronic disability manifested by fatigue, myalgia and/or joint pain.  In this regard, the November 2006 VA examiner noted only that the Veteran had "medical problems of fatigue and myalgia" but that he did not need any medication and was currently stable.  This finding tends to indicate that the fatigue and myalgia were not manifest to a degree of 10 percent or more.  Nor is there any other medical evidence tending to indicate that the Veteran has a separate disability characterized by fatigue, myalgia and joint pain manifest to a degree of 10 percent or more.  

To the contrary, the bulk of the medical evidence tends to indicate that these symptoms are attributable to specific diagnoses, including the Veteran's numerous orthopedic disabilities (e.g. cervical spine myelopathy, lumbar spine degenerative disc diseas, bilateral knee disability and wrist disability), his psychiatric disability with chronic sleep impairment and his severe diabetes with neuropathy.  Also, although the Veteran essentially asserts that his fatigue, myalgia and joint pain are attributable to his Gulf War service, rather than these other diagnosed disabilities, as a layperson, without any demonstrated knowledge concerning the etiology of such symptomatology, his assertion may not be afforded more than minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In this regard, it is important for the Veteran to understand that no one is suggesting the Veteran does not have problems, it is only the question of what causes (or does not cause) those problems that is before the Board at this time. 

For all of these reasons, the weight of the evidence is against a finding that the Veteran has a separate undiagnosed illness manifest to a degree of 10 percent or more, which is characterized by fatigue, myalgia and joint pain.  38 C.F.R. § 3.317.

For similar reasons, the Veteran is not shown to have a chronic multisymptom illness manifested by fatigue, myalgia and joint pain.  In this regard, he has not been diagnosed with chronic fatigue syndrome or any qualifying functional gastrointestinal disorder.  Also, while the June 2013 VA psychiatric  examiner alluded to the Veteran having fibromyalgia and rheumatoid arthritis, this allusion appears to be based on the Veteran's reported history, as the post-service medical evidence of record otherwise does not establish the presence of either of these diagnoses, with the Veteran's musculoskeletal pain instead attributed to disabilities diagnosed through clear objective testing,  including the aforementioned disabilities of the cervical and lumbar spine, bilateral knees and wrists.   

Moreover, the Veteran is not shown to have a diagnosed illness that the Secretary has determined warrants a presumption of service connection under 38 U.S.C.A 1117(d).  See 38 C.F.R. § 3.317.  

The November 2006 VA examiner did ultimately conclude that the Veteran's fatigue and myalgia could as likely as not be related to Gulf War syndrome.  However, even assuming that the noted fatigue and myalgia actually constituted a chronic disability, the examiner's conclusion is too indefinite to support an award of service connection.   See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  

Also, there is no indication that the November 2006 examiner considered the extensive medical documentation of the Veteran's clearly identified physical disabilities and his mental disability with chronic sleep impairment when formulating this opinion.  

Accordingly, given the speculative nature of the VA examiner's opinion and the significant medical evidence tending to indicate that the fatigue and myalgia is attributable to the already identified post-service disabilities,   the weight of the evidence is also against the presence of a nexus between the Veteran's military service, including in Southwest Asia, and his noted problems of fatigue and myalgia.  Accordingly, the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. § 3.303, 3.317; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996).

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in letters sent to the Veteran in May 2006 and November 2008.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, service personnel records and post-service VA and private medical records are all associated with the claims file.  VA also provided the Veteran with the November 2006 VA examination in this case, along with examinations assessing his orthopedic disabilities and his psychiatric disability.  Considered together, along with the other pertinent medical evidence of record, the Board finds these examinations adequate.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

ORDER

Service connection for disability manifested by fatigue, joint pain and myalgia, to include as due to undiagnosed illness, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


